PER CURIAM:
Gary L. DeTemple appeals the district court’s order denying his motion to reconsider a prior order affirming the bankruptcy court’s order dismissing his complaint. Our review of the record and the district court’s opinion discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. DeTemple v. Panepinto, Nos. CA-00-63-5; BK-99-5086 (N.D.W.Va. Oct. 9, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.